People v Jackson (2020 NY Slip Op 02610)





People v Jackson


2020 NY Slip Op 02610


Decided on May 6, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JOHN M. LEVENTHAL
SHERI S. ROMAN, JJ.


2008-07751
 (Ind. No. 2826/05)

[*1]The People of the State of New York, respondent,
vErwin Jackson, appellant.


Erwin Jackson, Elmira, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Monica M.C. Leiter of counsel), for respondent.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 15, 2009 (People v Jackson, 92 AD3d 958), affirming a judgment of the County Court, Nassau County, rendered July 30, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., CHAMBERS, LEVENTHAL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court